BLD-300                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-3358
                                       ___________

                              IN RE: REGINALD YOUNG,

                                           Petitioner
                       ____________________________________

                       On Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                 (Related to D.C. Civil Action No. 2-05-cr-00307-003)
                      ____________________________________

                        Submitted Under Rule 21, Fed R. App. P.
                                  September 29, 2011

        Before: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                             (Opinion filed: October 12, 2011)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Reginald Young filed this pro se mandamus petition pursuant to 28 U.S.C. § 1651,

seeking an order that the United States District Court for the Eastern District of

Pennsylvania be compelled to rule on his pending motion pursuant to 28 U.S.C. § 2255.

For the reasons that follow, we will deny the mandamus petition without prejudice.

       Mandamus is a drastic remedy available only in the most extraordinary of

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A
mandamus petitioner must establish that he has “no other adequate means” to obtain the

requested relief, and that he has a “clear and indisputable” right to issuance of the writ.

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       As a general rule, the manner in which a court disposes of cases on its docket is

within its discretion. In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982).

Indeed, given the discretionary nature of docket management, there can be no “clear and

indisputable” right to have the district court handle a case on its docket in a certain

manner. See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980). Nonetheless,

mandamus may be warranted where a district court’s delay “is tantamount to a failure to

exercise jurisdiction.” Madden, 102 F.3d at 79.

       Young filed his § 2255 motion on November 15, 2010. Thereafter, the

Government requested, and was granted, an extension to file a response by March 2011.

On March 3, 2011, the Government filed a response to Young’s § 2255 motion. On

March 24, 2011, and on August 9, 2011, Young filed motions to expedite consideration

of the action. Then, on September 22, 2011, he filed the current petition for a writ of

mandamus.

       Some time has passed since the filing of Young’s motion, and a delay in ruling on

it could become a matter of concern, see id. (noting that a seven-month delay in

adjudicating a habeas petition may be “of concern”). However, under the circumstances,

and despite Young’s argument to the contrary, the delay does not amount to a failure to


                                              2
exercise jurisdiction at this point. Furthermore, we are confident that the District Court

will expeditiously rule on Young’s motion.

       For these reasons, we will deny Young’s mandamus petition. Our denial is

without prejudice to his filing another petition in the event that the District Court does not

take action within a reasonable time from the date of this judgment.




                                              3